Thomas, J.
1. This bill cannot be maintained for the execution or enforcement of a trust. There clearly is no express trust. The land on which the church stands was originally conveyed to Newcomb and Hardwick in trust for the defendant society before its organization. But upon the organization of the parish the estate was conveyed to them, and the legal and equitable title were united. No trust appears in the deed under which the society hold the estate.
There was no resulting trust. The bill does not aver that any part of the purchase money was paid by the plaintiffs or any one of them.
2. Nor can the bill be maintained on the ground of fraud. The plaintiffs show no ground for their intervention to prevent *21any breach of the condition of the deed or forfeiture of the estate. They are not averred to be pewholders whose estates might be lost by the combined action of the society and the grantors in the deed. The society is the owner of the meetinghouse, and by its action must determine whether and when and how it shall be used. The plaintiffs, as part of the parish, are bound by the action of the corporation. If Mr. Clark has a permanent settlement, and has been ready and willing to discharge his duties as the bill avers, he has a clear and adequate remedy at law. This court, sitting in equity, cannot compel him to preach, or his society to open the church for him and his friends. Demurrer sustained and bill dismissed.